PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Milling, Cynthia
Application No. 16/890,640
Filed: June 02, 2020
For: Protective Sleeve

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 03, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of December 21, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on April 22, 2021.  A Notice of Abandonment was mailed October 07, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $340, and the submission required by 37 CFR 1.114; (2) the petition fee of $525; and (3)  a proper statement of unintentional delay.

A review of the file record indicates that petitioner has submitted a one (1) month extension of time on April 22, 2021.  However, the one (1) month extension of time must have been received no later than April 21, 2021, or with a certificate of mailing indicating the date deposit in the mail on or before April 21, 2021 .  Therefore, since the extension of time was received on 
April 22, 2021, without a certificate of mailing, the extension of time is considered as not being timely.  For this reason, petitioner may request a refund of $55 fee by either: 

(A) submitting a signed request, or (B) a completed form PTO-2326 to the following address: Director of the U.S. Patent and Trademark Office Attn: Refunds 2051 Jamieson Avenue, Suite 300   Alexandria, VA  22313.  A copy of this decision should accompany petitioner’s request.



This application is being referred to Technology Center Art Unit 3732 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET